                                                Case 3:18-cv-01662-SI Document 146 Filed 08/19/19 Page 1 of 3



                                       1   Kenneth Lee Marshall (Cal. Bar No. 277092)
                                           Tracy M. Talbot (Cal. Bar No. 259786)
                                       2   BRYAN CAVE LEIGHTON PAISNER LLP
                                           Three Embarcadero Center, 7th Floor
                                       3   San Francisco, CA 94111-4070
                                           Telephone:     (415) 675-3400
                                       4   Facsimile:     (415) 675-3434
                                           E-mail: klmarshall@bclplaw.com
                                       5           tracy.talbot@bclplaw.com
                                       6   Attorneys for Third Party
                                           Fluidigm Corporation, Inc.
                                       7

                                       8                         IN THE UNITED STATES DISTRICT COURT

                                       9                           NORTHERN DISTRICT OF CALIFORNIA

                                      10
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   ILLUMINA, INC.,                               Civil Action No. 5:18-CV-01662-SI
   SAN FRANCISCO, CA 94111-4070




                                      12                 Plaintiff/Counterclaim-         THIRD PARTY FLUIDIGM
                                                         Defendant,                      CORPORATION, INC.’S RESPONSE IN
                                      13                                                 SUPPORT OF DEFENDANT/
                                                    v.                                   COUNTERCLAIM -PLAINTIFF
                                      14                                                 NATERA, INC.’S ADMINISTRATIVE
                                           NATERA, INC.,                                 MOTION TO FILE UNDER SEAL
                                      15                                                 PORTIONS OF EXHIBIT B TO THE
                                                         Defendant/Counterclaim-         PARTIES’ JOINT STIPULATION
                                      16                 Plaintiff.
                                      17

                                      18
                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                      28

                                           600689538.1
                                                              RESPONSE OF THIRD PARTY FLUIDIGM CORPORATION, INC.
                                                  Case 3:18-cv-01662-SI Document 146 Filed 08/19/19 Page 2 of 3



                                       1              Non-Party Fluidigm Corporation, Inc. (“Fluidigm”) submits this response in support of
                                       2   Defendant/ Counterclaim-Plaintiff Natera, Inc.’s (“Natera”) Motion to File Under Seal Portions of
                                       3   Exhibit B to the Parties’ Joint Stipulation (“Motion to Seal”).
                                       4              Natera filed its Motion to Seal on August 15, 2019, seeking to file under seal certain
                                       5   documents Fluidigm produced in response to a subpoena and that were marked “Confidential" or
                                       6   “Outside Attorney’s Eyes Only” pursuant to the Protective Order in this action. The documents
                                       7   that are the subject of the current Motion to Seal were subject to a previous a motion to seal, which
                                       8   this Court granted by order dated May 10, 2019. (See Dkt. 122 at fn. 1). In support of the
                                       9   previous motion to seal, Fluidigm submitted the Declaration of David King (“King Declaration”)
                                      10   setting forth the grounds for its confidentiality designations. (See Dkt. 106).
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11              For the same reasons, Fluidigm requests the Court grant the Motion to Seal for the
   SAN FRANCISCO, CA 94111-4070




                                      12   following documents, which contain confidential Fluidigm business information and should be
                                      13   sealed from the public record:
                                      14                  a. Portions of Natera’s Second Amended Invalidity Contentions that refer to
                                      15                      Fluidigm’s confidential information concerning its library preparation methods and
                                      16                      preamplification strategy (p. 4, ln. 20-23).
                                      17                  b. Portions of Exhibit B to Natera’s Second Amended Invalidity Contentions that
                                      18                      refer to and quote Fluidigm’s confidential information.
                                      19                           i. Pages 9-13, 14-17, and 18-20 which refer to and include pictures from
                                      20                              Fluidigm documents bates labeled FLUIDIGM 000759-000772, 000977-
                                      21                              000979, 001001-001007, 001483, 001493, 001504, and 001509. (See King
                                      22                              Decl., Dkt. 106 at ¶¶ 3-4).
                                      23                          ii. Pages 22-26 and 27 referring to Fluidigm documents bates labeled
                                      24                              FLUIDIGM 001302, 0015121, and 001417. (See King Decl., Dkt. 106 at ¶
                                      25                              3d-e, ¶ 4).
                                      26

                                      27
                                           1
                                               See King Declaration at paragraph 3.e regarding improper reference to FLUIDIGM 001512.
                                      28

                                           600689538.1                                              1
                                                                    RESPONSE OF THIRD PARTY FLUIDIGM CORPORATION, INC.
                                                Case 3:18-cv-01662-SI Document 146 Filed 08/19/19 Page 3 of 3



                                       1            As set forth in the King Declaration, each of these documents contains highly confidential
                                       2   Fluidigm information, including its experimental data and strategies. This information is only
                                       3   disclosed to a limited number of Fluidigm employees or those who have signed a confidentiality
                                       4   agreement, and it provides Fluidigm a competitive advantage over other similarly situated
                                       5   companies. (See King Decl., Dkt. 106 at ¶¶ 3-4). Fluidigm employees have an obligation to
                                       6   maintain the confidentiality of these documents, as well as Fluidigm’s research and development
                                       7   work. (Id. at ¶ 5).
                                       8            In addition, at page 29 of Exhibit B, Natera references and includes a picture of the
                                       9   document bates labeled FLUIDIGM 001459. This document was not specifically referenced in
                                      10   the original motion to seal, but it contains substantially similar experimental data, which as Mr.
THREE EMBARCADERO CENTER, 7TH FLOOR
  BRYAN CAVE LEIGHTON PAISNER LLP




                                      11   King detailed, is highly confidential as it describes experiments and design considerations for
   SAN FRANCISCO, CA 94111-4070




                                      12   Fluidigm’s Access Array System.
                                      13            Fluidigm accordingly requests the Court maintain the redactions submitted by Natera and
                                      14   grant the pending Motion to Seal as to each of the documents referenced herein.
                                      15

                                      16
                                           Dated:        August 19, 2019               BRYAN CAVE LEIGHTON PAISNER LLP
                                      17

                                      18
                                                                                       By:    /s/ Tracy M. Talbot
                                      19                                                      Tracy M. Talbot
                                      20                                               Attorneys for Third Party
                                                                                       Fluidigm Corporation, Inc.
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27
                                      28

                                           600689538.1                                        2
                                                                  RESPONSE OF THIRD PARTY FLUIDIGM CORPORATION, INC.
